IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


DARIEN HOUSER,                             : No. 21 EM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
              v.                           :
                                           :
                                           :
CITY OF PHILADELPHIA, RAMSEY, S.           :
WILLIAMS, YOUNG, KRALLE,                   :
GROSSMAN, CAMERON, BURKE,                  :
GLICA, HARRIS, CADDEN, CRUZ,               :
JANE/JOHN DOE, ET AL, SUED IN              :
INDIVIDUAL & OFFICIAL CAPACITY,            :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of May, 2016, the Application for Leave to File Original

Process is GRANTED, and the Application for an Immediate Hearing, the Motion to

Compel an Answer, and the Petition for Writ of Mandamus and/or Extraordinary Relief

are DENIED,